DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“storage unit that stores motor information…” in independent claim 1; and
“storage unit that stores motor information…” in independent claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 9-12 of claim 1 state, “when the machine tool stops while a tool exchange process is being carried out, the controller is configured to use a command for the synchronous motor as part of a series of commands for recovery of the machine tool.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what exactly is encompassed by “when the machine tool stops while tool exchange process is being carried out.”  For example, do any and all stops of the machine tool including relatively short pauses during a tool exchange process constitute an instance in which “the machine tool stops”?  Or, is “the machine tool stops” meant 
Lines 10-12 of claim 1 state, “the controller is configured to use a command for the synchronous motor as part of a series of commands for recovery of the machine tool.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “recovery of the machine tool,” e.g. how or in what way does the machine tool recover?  Since it unclear as to what is meant by “recovery of the machine tool,” it is unclear as to how or in what way that the machine tool recovers through a series of commands from the controller.  
Lines 9-12 of claim 2 state, “when the machine tool stops while a tool exchange process is being carried out, the controller is configured to use a command for the synchronous motor as part of a series of commands for recovery of the machine tool.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what exactly is encompassed by “when the machine tool stops while tool exchange process is being carried out.”  For example, do any and all stops of the machine tool including relatively short pauses during a tool exchange process constitute an instance in which “the machine tool stops”?  Or, is “the machine tool stops” meant to imply a more specific situation like an emergency stop or when the machine tool loses power during a tool exchange process, for example?  
Lines 10-12 of claim 2 state, “the controller is configured to use a command for the synchronous motor as part of a series of commands for recovery of the machine tool.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “recovery of the machine tool,” e.g. how or in what way does the machine tool recover?  Since it unclear as to what is meant by “recovery of the machine tool,” it is unclear as to how or in what way that the machine tool recovers through a series of commands from the controller.  
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended (without broadening) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722

                                                                                                                                                                                                     

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722